Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Haberer et al. (US 7,652,238 B2) teaches a method for detecting an object inside a monitored zone includes monitoring at least a part of a monitored zone. The danger zone can be the effective area of a machine, in particular of a robot, while the object to be sensed is formed by a person who is located inside the monitored zone and has to be protected against a dangerous contact with the robot. The common monitored zone is defined for each sensor in an initialization phase and its own position is fixed with respect to the monitored zone.

As to claims 2-21, the prior art of record does not teach or render obvious the limitations recited in claims 2, 9 and 16, when taken in the context of the claims as a whole, specific to before sending commands to one or more robot actors to execute a sequence of pre-programmed steps within a physical workcell, obtaining a 3D model that specifies a 3D volume of a portion of the physical workcell that will be occupied by the one or more robot actors as the robot actors move in the physical workcell; designating a particular volume outside the specified 3D volume as an unsafe zone; and configuring detection sensors to detect unexpected objects within the unsafe zone.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 2, 9 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        


DC
June 16, 2021